Per Curiam,
This was an attachment execution, in which Thomas Grant and Henry Weiderhold were made garnishees of John E. Wynkoop. The garnishees pleaded nulla bona, and went to trial upon that issue. The plaintiff alleged that Wynkoop, the defendant in the attachment, had entered into a partnership with the garnishees for paving certain streets in the city of Mexico; that the paving having been finished, and the partnership *192closed, there was a certain amount of profits to be divided, and that the sum of $1,200 was admitted to be due from the garnishees to John E. Wynkoop. It is very plain that partnership transactions cannot be settled upon an attachment execution. If, however, the affairs of the partnership have been settled, and an admitted balance is due from one partner to another, it may be attached as in other cases. The learned judge below fairly left it to the jury to find, first, whether Wynkoop was a partner; and, second, whether there was a clear admission of an indebtedness due to him from the other partners. The jury have found against the plaintiff upon both these facts; and, as they were properly submitted, we cannot disturb the judgment.
Judgment affirmed.